AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COUR                                                  AUG O7 2019
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         CLERK, U.S OISTRICT COURT
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRI IMtiilulRtlSIE'"Riq\..fJf- CAUFURNIA
                                                                     (For Revocation of Probation or 'ervised R le se t..Y.__,___ 1};t;Ll'YY ,
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.
          FELIX DOMINGUEZ MERCADO (3)
                                                                        Case Number:        3:l 7-CR-02412-JAH

                                                                     David R. Silldorf
                                                                     Defendant's Attorney
REGISTRATION NO.               95600-011
•-
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.        1 ,2

D
                                                          ------------- after denial of guilty.
     was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              1                   nvl, Committed a federal, state or local offense
              2                   nv 1, Committed a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                           . JOHN A. HOUSTON
                                                                          ITED STATES DISTRICT JUDGE
     "
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                  FELIX DOMINGUEZ MERCADO (3)                                            Judgment - Page 2 of 2
CASE NUMBER:                3:17-CR-02412-JAH

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   4 months; 3 months to serve consecutive and 1 month to serve concurrent to 19CR2085-JAH




 •       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •       The court makes the following recommendations to the Bureau of Prisons:




 •       The defendant is remanded to the custody of the United States Marshal.

 •       The defendant shall surrender to the United States Marshal for this district:

         •     at                            A.M.             on

         •     as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •       Prisons:
         •     on or before
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

         Defendant delivered on
                                  - - - - - - - - - - - - - - to
 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                  3:17-CR-02412-JAH
